Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
El 20 de julio de 1989 acudió ante la Oficina del Procu-rador General de Puerto Rico la Sra. Carmen Martínez Ve-lilla con el propósito de presentar una queja contra la Leda; María Otilia Lassalle Pérez. Adujo dicha ciudadana que la licenciada Lassalle Pérez había incumplido con una ges-tión profesional que ella le había encomendado —consis-tente la misma en la tramitación de una declaratoria de herederos— a pesar del hecho de que se le habían satisfe-cho los honorarios de abogado que fueron requeridos por dicha abogada. Luego de un intercambio de corresponden-*175cia, y en vista de que la licenciada Lassalle Pérez "se com-prometió [con la Oficina del Procurador General] a termi-nar el trámite de la declaratoria de herederos para la cual fue contratada”, el Procurador General procedió a archivar la queja de la señora Martínez Velilla en marzo de 1991. Informe de la Procuradora General, pág. 1.
Así las cosas, la querellante Martínez Velilla le informó al Procurador General que la abogada Lassalle Pérez ha-bía incumplido con el compromiso contraído con dicha oficina. Ello motivó que el Procurador General "reabriera” el asunto. El 1ro de agosto de 1991 comenzaron, nueva-mente, las gestiones del Procurador General con el propó-sito de lograr que la licenciada Lassalle Pérez cumpliera con el compromiso contraído y terminara con el trámite de la declaratoria de herederos de la señora Martínez Velilla.
Luego de innumerables cartas a esos efectos, con las consabidas prórrogas, la Oficina del Procurador General —cansada ya de la actitud de indiferencia de la licenciada Lassalle Pérez— radicó el 26 de marzo de 1993 un Informe ante este Tribunal. En el mismo, dicha oficina nos señaló:
Debemos llamar la atención de este Ilustre Foro que desde agosto de 1989 le hemos dado amplia oportunidad a la licen-ciada Lassalle Pérez para que tramite la declaratoria de here-deros de la querellante. Independientemente de las razones que puedan existir que pudieran haber complicado dicho trámite lo cierto es que es inexcusable que desde el 1 de agosto de 1991, fecha en que reabrimos esta queja, la abogada no haya infor-mado a esta oficina ni tan siquiera el status de su gestión. Hasta tanto no tengamos la información solicitada esta oficina no podrá hacer una evaluación en los méritos de la queja pre-sentada en su contra. Informe de la Procuradora General, pág. 2.
Mediante resolución de fecha 16 de abril de 1993, le concedimos a la licenciada Lassalle Pérez el término de treinta (30) días “para que atienda los requisitos de la Pro-curadora General”, apercibiéndole de que “el incumpli-miento con esta resolución dará lugar inmediatamente a las sanciones que correspondan” y ordenando que dicha *176abogada fuera notificada personalmente con copia de dicha resolución. Habiéndonos informado el Procurador General, mediante moción de fecha 27 de mayo de 1993, que la abo-gada había incumplido con la resolución antes mencio-nada, mediante Resolución de fecha 11 de junio de 1993 suspendimos a la licenciada Lassalle Pérez “del ejercicio de la profesión de abogado” hasta que cumpliera con nuestra Resolución de fecha 16 de abril de 1993.
Notificada con copia de la resolución suspendiéndola del ejercicio de la profesión, la licenciada Lassalle Pérez —fi-nalmente— compareció, mediante carta de fecha 18 de ju-nio de 1993, ante la Oficina del Procurador General. En la misma, adujo que razones de salud habían impedido que ella “cumpliera” con los requerimientos del Procurador General con anterioridad a ese momento. En adición, y ya en cuanto a la falta de diligencia en relación con la enco-mienda que le hiciera su cliente, expresó, en lo pertinente, que:
La situación sobre el caso de Doña Carmen es que a pesar de mis esfuerzos hay varios certificados de nacimiento de algunas de las tías de Doña Carmen, que no aparecen en ningún Regis-tro Demográfico, por lo que la Registradora de Bayamón ha cooperado conmigo para ver si los certificados aparecen en el pueblo de Utuado, que es en dónde fueron expedidos unos cer-tificados de Bautismo de los cuales tenemos copias fotostáticas. De no encontrarse los mismos en Utuado, la Registradora me ha informado que emitirá una Certificación Negativa para que sea posible tramitar las referidas declaratorias.
Yo espero que en el transcurso de los próximos quince (15) días tenga en mi poder los documentos que me hacen falta, y en los siguientes treinta (30) días pueda tener las respectivas reso-luciones sobre declaratorias de herederos. (Énfasis suplido.) Carta de 18 de julio de 1993, pág. 4.
El 22 de junio de 1993, la licenciada Lassalle Pérez ra-dicó una moción ante este Tribunal en la cual solicitó que, en vista de su “cumplimiento”, dejáramos sin efecto la Re-solución de fecha 11 de junio de 1993 mediante la cual la suspendimos del ejercicio de la profesión. El 8 de julio de *1771993 radicó una segunda moción, la cual intituló “Moción en auxilio de jurisdicción”. En la misma, luego de repetir que había “cumplido” con lo ordenado y que habían “trans-currido alrededor de trece (13) días desde la radicación de” su moción del 22 de junio de 1993 sin que el Tribunal hu-biera actuado sobre la misma, señaló, entre otras, que la suspensión decretada “lesiona la reputación profesional de la compareciente”; se le “priva de continuar cumpliendo con otros compromisos profesionales” (Moción en auxilio de jurisdicción, págs. 1 y 2); y que “las medidas adoptadas por este Tribunal son onerosas y privan a la compareciente de sus derechos bajo la Sección 12 de la Ley para el Ejercicio de la Abogacía del 11 de marzo de 1909” (Moción solici-tando se deje sin efecto orden, pág. 3).
Con fecha de 15 de julio de 1993, una Sala Especial de Verano(1) emitió la siguiente resolución:
Evaluada toda la conducta observada durante los pasados cuatro (4) años por la Leda. María O. Lassalle Pérez respecto a la gestión que le encomendara la Sra. Carmen Martínez Velilla, la actitud observada por dicha abogada respecto a los requeri-mientos que le hiciera la Oficina del Procurador General de Puerto Rico y respecto a las Resoluciones emitidas por este Tribunal, tendrá la abogada María O. Lassalle Pérez el término de diez (10) días para mostrar causa por la cual no deba ser objeto de la imposición de sanciones por este Tribunal. Exhibit, pág. 1.
La licenciada Lassalle Pérez compareció ante este Tribunal, mediante escrito de fecha 2 de agosto de 1993, en cumplimiento de la mencionada resolución. Dos (2) días más tarde, el 4 de agosto de 1993, la licenciada Lassalle Pérez radicó una “Moción en auxilio de jurisdicción” en la cual, en síntesis, reitera que la “tardanza” de este Tribunal en reinstalarla a la práctica de la profesión le está cau-sando graves dificultades.
*178En el día de hoy, la mencionada Sala Especial de Ve-rano, por votación mayoritaria, resuelve reinstalar al ejer-cicio de la profesión a la licenciada Lassalle Pérez, limitán-dose a apercibirla por la conducta profesional observada por ésta. Disentimos.
h-H
Establece, en lo pertinente, el Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, que:
Es deber del abogado defender los intereses del cliente dili-gentemente,, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable. (Enfasis suplido.)
Reiteradamente hemos expresado que los Cánones del Código de Ética Profesional, los cuales establecen las nor-mas básicas que rigen la relación de un abogado con su cliente, si bien le reconocen al abogado el derecho de acep-tar o rechazar una representación profesional, exigen que, una vez el abogado acepta la misma, éste descargue su responsabilidad profesional con la requerida rapidez y efi-ciencia y que este Tribunal no tolerará conducta por parte de una abogado que sea demostrativa de un patrón de des-cuido y negligencia en el cumplimiento de sus obligaciones como abogado. In re Acosta Grubb, 119 D.P.R. 595, 603 (1987).
Conforme surge de la relación que de los hechos hicié-ramos, la licenciada Lassalle Pérez no ha podido tramitar una solicitud de declaratoria de herederos que le fuera en-comendada hace cuatro (4) años. Si sorprendente resulta ese hecho, mayor sorpresa causa la explicación que brinda para ello la licenciada Lassalle Pérez. Conforme su carta al Procurador General de Puerto Rico de fecha 18 de junio de 1993, su inhabilidad para conseguir unos certificados de nacimiento de unos herederos fue la causa de dicha tar-danza; problema que ahora informa puede resolver en el *179término de treinta (30) días. En otras palabras, ahora se ha percatado que puede resolver en treinta (30) días lo que no ha hecho en cuatro (4) años.
En vista a ello, somos del criterio que se impone la con-clusión a los efectos de que la conducta observada por la licenciada Lassalle Pérez es "una crasa que denota falta de competencia o un menosprecio al sistema de administra-ción judicial”; conducta que da lugar, al amparo de las dis-posiciones del citado Canon 18 del Código de Ética Profe-sional, a la imposición de sanciones disciplinarias de parte de este Tribunal. In re Fernández Torres, 122 D.P.R. 859 (1988). II
Tampoco podemos pasar por alto, en adición, la indife-rencia demostrada por la licenciada Lassalle Pérez ante las órdenes emitidas por este Tribunal y la manifiesta desatención de esta abogada ante los requerimientos que le hiciera la Oficina del Procurador General. Reiteradamente hemos expresado que los abogados tienen la obligación de responder prontamente a los mandatos de este Tribunal y que su desatención a los mismos necesariamente ha de conllevar la imposición de sanciones disciplinarias. In re Pérez Rodríguez, 115 D.P.R. 810 (1984); In re Díaz García, 104 D.P.R. 171 (1975).
Por otro lado, hemos señalado —en In re Pagán Ayala, 115 D.P.R. 814, 816-817 (1984)- que:
En el descargo de nuestra facultad de reglamentar la profe-sión de abogado, la Oficina del Procurador General de Puerto Rico desempeña un importante papel. Una de las funciones principales que por mandato de ley lleva a cabo dicha oficina es la de investigar quejas referentes a posibles violaciones por parte de los abogados de los Cánones de Etica Profesional que regulan nuestra profesión, ya sean estas investigaciones origi-nalmente ordenadas por este Tribunal, ya sean las mismas el producto de quejas de ciudadanos que directamente acuden ante dicho funcionario.
*180Es por ello que la pronta y responsable atención por parte de los abogados a esta clase de comunicaciones provenientes de la Oficina del Procurador General de Puerto Rico es de vital y necesaria importancia en relación con nuestra función de reglamentar la profesión. Siendo la Oficina del Procurador General, por decirlo así, el “brazo investigativo” de este Tribunal en casos de conducta profesional, la voluntaria y temeraria desatención de los abogados a esta clase de comunicación tiene el mismo efecto disruptivo en nuestra función reguladora de la profesión que cuando se desatiende una orden emitida directamente por este Tribunal.
En consecuencia, al igual que en In re Pérez Rodríguez, ante, resolvemos que procede la suspensión provisional del ejercicio de la abogacía de un abogado que sin excusa válida oportuna no haya cumplido en forma diligente con requerimientos hechos por la Oficina del Procurador General de Puerto Rico respecto a una queja contra él presentada en dicha oficina y que está siendo investigada por dicho funcionario con el propósito de rendir un informe sobre conducta profesional ante este Tribunal.
Conforme surge de la relación de hechos, la desatención a los requerimientos de la Oficina del Procurador General de Puerto Rico, por parte de la licenciada Lassalle Pérez, es manifiesta. La actitud de indiferencia asumida por esta abogada, inclusive, la llevó a desatender una orden de este Tribunal. Dicha conducta, en nuestra opinión, ameritaba la imposición de una sanción disciplinaria consistente en una suspensión del ejercicio de la profesión de abogado por un término de seis (6) meses; retroactivo el mismo al 11 de junio de 1993.

(1) La misma estuvo integrada por el Juez Asociado Señor Rebollo López cómo su Presidente, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri.